Citation Nr: 9927269	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  96-28 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, claimed as a nervous condition.

2.  Entitlement to service connection for a psychiatric 
disorder, claimed as a nervous condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel


INTRODUCTION

The veteran's active military service extended from April 
1972 to September 1975

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  That rating decision denied the veteran's 
attempt to reopen his claim for service connection for a 
psychiatric disorder.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The RO denied service connection for a psychiatric 
disorder in April 1987.  The veteran was notified of this 
decision in May 1987 but did not file an appeal 

3.  The competent medical evidence received since the April 
1987 RO decision, establishes that the veteran has a current 
psychiatric disorder.  

4.  The evidence received since the April 1987 RO decision is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

5.  There is  no competent medical evidence of any 
psychiatric disorder during service or within the first post-
service year.

6.  The earliest medical reports dealing with any psychiatric 
disability are dated three years after service and do not 
relate the disability to the veteran military service.  

7.  There is no medical opinion, or other competent evidence 
linking any current psychiatric disorder to the veteran's 
active military service.  

8.  A psychiatric disorder was not manifested during service 
or within the first post service year.


CONCLUSIONS OF LAW

1.  The April 1987 decision of the RO denying service 
connection for a psychiatric disorder is final.  38 U.S.C.A. 
§ 7105(c) (West 1991 & Supp. 1999).

2.  Evidence received since the April 1987 RO decision 
denying service connection for a psychiatric disorder is new 
and material, and the veteran's claim for service connection 
for a psychiatric disorder has been reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).

3.  The appellant has not presented a well grounded claim for 
service connection for a psychiatric disorder, and therefore 
there is no statutory duty to assist the appellant in 
developing facts pertinent to this claim.  38 U.S.C.A. 
§§ 101(16), 1131, 5107(a) (West 1991); 38 C.F.R. § 3.303(b) 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopened Claim

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991).  Direct service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(a), (b), (d) (1998).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires evidence 
sufficient to show (1) the existence of a current disability; 
(2) the existence of a disease or injury in service; and (3) 
a relationship or connection between the current disability 
and a disease contracted or an injury sustained during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(d) (1998); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Psychoses may be presumed to have been incurred during active 
military service if they manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).  

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108 (West 
1991); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).

When considering whether new and material evidence has been 
presented or secured to reopen a claim, the law provides,

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).  

To determine whether new and material evidence has been 
presented or secured to reopen a claim, a two-step analysis 
must be conducted.  Evans, at 283; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  "First, it must be determined whether 
the evidence presented or secured since the prior final 
disallowance of the claim is new and material when 'the 
credibility of the [new] evidence' is presumed. . . .  
Second, if the evidence is new and material," the claim must 
be reopened and the former disposition reviewed based on all 
the evidence of record to determine the outcome of the claim 
on the merits.  Evans, at 283 (citations omitted); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); see Duran v. Brown, 
7 Vet. App. 216, 220 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

VA regulations specifically provide that:

New and material evidence means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to 
fairly decide the merits of the 
claim.

38 C.F.R. § 3.156 (1998).  

The first question in determining whether the evidence is new 
and material is whether the newly presented evidence is 
actually "new" in the sense that it was not of record at the 
time of the last final disallowance of the claim and is not 
merely cumulative of other evidence of record.  Evans v. 
Brown, 9 Vet. App. 273, 283 (1996); Struck v. Brown, 9 Vet. 
App. 145, 151 (1996).  The second question is whether the 
evidence is "probative" of the issue at hand."  Evans, 9 Vet. 
App. at 283.  Evidence is "probative" when it "tend[s] to 
prove, or actually prov[es] an issue."  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997), citing BLACK'S LAW DICTIONARY 
1203 (6TH ED. 1990).  Determining what the "issue at hand" 
in a case is depends on the specified basis or bases for the 
last disallowance of the claim.  Evans, 9 Vet. App. at 284.  
If such evidence is "so significant that it must be 
considered in order to fairly decide the merits of the 
claim," then the claim must be reopened.  Hodge v. West, 155 
F.3d 1356 (1998); 38 C.F.R. § 3.156(a) (1998).  When 
determining whether the veteran has submitted new and 
material evidence to reopen the claim, consideration must be 
given to all of the evidence since the last final denial of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996), Glynn v. 
Brown, 6 Vet. App. 523 (1994).

If the newly presented evidence is not "new," the claim to 
reopen fails on that basis and no further analysis of the 
evidence is required.  Similarly, if "new" evidence is not 
"material" in the sense that it is not relevant to and 
probative of the "issue at hand," the claim to reopen fails 
on that basis and the inquiry ends.  See Evans, at 286 
(holding that "new" evidence was not relevant to and 
probative of a nexus between the claimed psychiatric disorder 
and an inservice injury or disease which was the "issue at 
hand" in the case, and therefore the "new" evidence was 
not "material" evidence and the inquiry ended, 
notwithstanding "old" evidence in the record pertaining to 
a nexus between the veteran's psychiatric disorder and his 
military service).

Determining what the "issue at hand" in a case is depends 
on the evidence that was before the RO when it last denied 
the claim on the merits and the reasons for its denial.  See 
Colvin, 1 Vet. App. at 174 (Material evidence is relevant to 
and probative of the issue at hand).  In this case, the RO 
denied service connection for a psychiatric disorder, 
phrasing disability as a "nervous condition," in an April 
1987 rating decision and notified the veteran of the decision 
in May 1987.  The veteran did not appeal the RO decision and 
it became final.  38 U.S.C.A. § 7105(c) (West 1991).  The 
"issue at hand" in this case is whether a psychiatric 
disorder was incurred during the veteran's active military 
service.  In order for the veteran's claim to be reopened, 
evidence must have been presented, or secured, since the 
April 1987 RO decision on the merits which is relevant to, 
and probative of, this issue.

The evidence of record at the time of the April 1987 RO 
rating decision which was relevant to the veteran's claim for 
service connection for psychiatric disorder was:  the 
veteran's service medical records; a November 1975 VA 
examination report; and private medical treatment records 
from 1979 to 1980.  None of this medical evidence revealed 
any diagnosis of any psychiatric disorder.  The RO denied 
service connection because there was no competent medical 
evidence of a current psychiatric disability.  

In this case the evidence submitted since the April 1987 RO 
decision that refers to the veteran's psychiatric disorder 
includes: a large volume of private and VA medical evidence 
dating from approximately 1978 until present.  The Board 
concludes that this evidence is new because it was not before 
the RO when it denied service connection for a psychiatric 
disorder in April 1987.  This evidence also "material" 
because it reveals diagnoses of psychiatric disorders which 
were lacking at the time that the veteran's claim was denied 
in April 1987.  

Based on the applicable law, regulations and court decisions, 
the additional evidence received since the April 1987 RO 
decision is new and material and provides the required 
evidentiary basis to reopen the veteran's claim.  The 
veteran's claim for entitlement to service connection for a 
psychiatric disorder is therefore reopened.  See Colvin, 1 
Vet. App. 171; 38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 
C.F.R. § 3.156 (1998).


II.  Service Connection

As noted above, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 1991).  Psychoses may also be 
presumed to have been incurred during active military service 
if it is manifest to a degree of 10 percent within the first 
year following active service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  

In a recent decision, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that the United 
States Court of Appeals for Veterans Claims (Court) (formerly 
the United States Court of Veterans Appeals) overstepped its 
judicial authority in failing to defer to the interpretation 
of the term "new and material" set forth by VA in its own 
regulation, and adopting instead "a definition of 
materiality from an entirely different benefits scheme -- the 
administration of social security benefits."  Hodge v. West, 
155 F.3d 1356 (1998); 38 C.F.R. § 3.156(a) (1998).  
Therefore, the Federal Circuit overruled the Colvin test for 
the purposes of reopening claims for the award of veterans' 
benefits and redefined the legal standard of review for cases 
involving the reopening of claims with new and material 
evidence.  Hodge, at 1361.  This new standard is the one used 
by the Board to reopen the veteran's claim in Section I 
above.  

Recently, in Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc), the Court held that the two-step process set out in 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), for 
reopening claims became a three-step process under the 
Federal Circuit's holding in Hodge, supra: VA must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening VA must determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C. § 5107(a); and third, 
if the claim is well grounded, VA may evaluate the merits 
after ensuring the duty to assist under 38 U.S.C. § 5107(b) 
has been fulfilled. See also Winters v. West, 12 Vet. 
App. 203 (1999) (en banc).  Although prior to Hodge a 
conclusion that new and material evidence had been presented 
necessarily meant that the reopened claim was well grounded, 
the Court stated in Elkins that the Federal Circuit in Hodge 
effectively "decoupled" the relationship between 
determinations of well-groundedness and of new and material 
evidence by overruling the reasonable-possibility-of-a- 
change-in-outcome prong of Colvin test.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed.Cir. 1997) cert. denied, sub 
nom; Epps v. West, 118 S.Ct. 2348 (1998).  Therefore the 
Board must address whether the veteran's claim for service 
connection for a psychiatric disorder is well grounded.  

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991)(emphasis 
added).  Establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996);  see also 
Epps v Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.   

"Alternatively, the third Caluza element can be satisfied 
under 38 CFR 3.303(b) (1998) by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997)."

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had a psychiatric during service 
or during the first post-service year; (2) whether he has any 
current psychiatric disorder; and, if so, (3) whether this 
current disability is etiologically related to active 
service.  The Board concludes that medical evidence is needed 
to lend plausible support for all of the issues presented by 
this case because they involve questions of medical fact 
requiring medical knowledge or training for their resolution.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also Layno 
v. Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  

A review of the veteran's service medical records does not 
reveal any complaints, or diagnosis, of any psychiatric 
disorder during service.  On review of the service medical 
records the Board notes that there is no separation 
examination report of record.  However, laboratory test 
report slips and a chest x-ray report are of record and 
indicate that these tests were conducted in conjunction with 
a separation examination.  Also a statement of medical 
condition dated September 8, 1975 is of record and indicates 
that the veteran under went separation examination more than 
three working days prior to separation and that there was no 
change in medical condition since that examination.  The 
Board must conclude that there were no psychiatric 
abnormalities noted on the separation examination.  

In November 1975, less than two months after separation from 
service, a VA examination of the veteran was conducted.  
There were no complaints of diagnosis of any psychiatric 
disorders on this examination.  

Private psychiatric records dated beginning in August 1978 
reveal that the veteran required psychiatric screening.  A 
December 1978 treatment note reveals a diagnostic impression 
of "schizoid personality."  However, the treating physician 
noted that stress or over stimulation could result in a 
psychotic response.  Treatment with psychotropic medication, 
Thorazine, was prescribed.  A treatment note dated August 
1979 describes the veteran's psychiatric disorder as 
"schizophrenic illness."  

A large volume of additional medical records, both private 
and VA, spanning the period of time from 1978 until present 
have been obtained.  A June 1984 psychological evaluation 
reveals a diagnosis of schizo-affective disorder, while a 
July 1984 private treatment record reveals a diagnosis of 
depression.  A January 1988 examination conducted for the 
Social Security Administration (SSA) reveals a differential 
diagnosis of "schizoid personality versus schizophrenia."  
In March 1996 a VA psychiatric examination of the veteran was 
conducted.  The diagnosis was depressed type schizo-affective 
disorder.  

The veteran asserts that he was treated and/or filed a claim 
at VA medical center (VAMC) Cleveland around 1976.  The Board 
notes that the veteran's initial VA examination was conducted 
at this VAMC in November 1975.  There is no evidence that the 
veteran had complaints of, or treatment for, a psychiatric 
disorder at this VAMC at this time.  

The extensive medical evidence of record reveals that in 
August 1978, approximately 3 years after the veteran 
separated from service, the veteran was diagnosed with 
schizophrenia and/or schizo-affective disorder.  There is no 
medical evidence showing that the veteran manifested his 
current psychiatric disorder during service or within the 
first year after he separated from military service.  
Moreover, none of the competent medical evidence of record in 
anyway relates the veteran's psychiatric disorder to his 
military service.  

The veteran fails to show the required nexus between his 
current psychiatric disability and any his military service.  
See Caluza, 7 Vet. App. at 506. There is no medical evidence 
establishing a link to the veteran's active military service.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
Franko v. Brown, 4 Vet. App. 502, 505 (1993).  Regulations 
require a continuity of symptomatology to link the post-
service symptoms to injury during service when the fact of 
chronicity in service is not adequately supported.  38 C.F.R. 
§ 3.303(b) (1998).

The veteran does not meet the second and third element 
required for the claim to be well grounded.  See Caluza, 7 
Vet. App. at 506; Dean v. Brown, 8 Vet. App. 449, 455 (1995); 
Slater v. Brown, 9 Vet. App. 240 (1996).

"A claim for a disability cannot be well grounded unless 
there is a medical opinion that links the current disability 
to the appellant's term of service.  In the usual case this 
nexus would consist of a medical diagnosis of a current 
disability that 'looks backward' to an in-service disease or 
injury and links the two."  Martin v. Gober, 10 Vet. 
App. 394 (1997); Caluza, 7 Vet. App. at 506; Dean v. Brown, 8 
Vet. App. 449, 455 (1995); Slater v. Brown, 9 Vet. App. 240 
(1996).

The Board has thoroughly reviewed the claims file.  However, 
we  find no evidence of a plausible claim.  Since the veteran 
has not met his burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded, it must be denied.  See Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993) (if a claim is not well-
grounded, the Board does not have jurisdiction to adjudicate 
it).  

The Board notes that the RO did not re-open the veteran's 
claim.  However, a close reading of the April 1999 
Supplemental Statement of the Case (SSOC) reveals that the RO 
did review all of the evidence of record and conclude that 
the veteran failed to show that a psychiatric was present 
during service or within the first post-service year.  
Although the RO phrased its conclusion to the effect that the 
case was not reopened, the reasons and bases provided reveal 
that the RO concluded that the veteran had not submitted 
evidence to support the elements required for a well grounded 
claim.  

The RO's failure to specifically state that the claim was 
reopened is an error which is not prejudicial to the 
veteran's claims.  Specifically the Court has held that if 
the RO "were to conclude that new and material evidence had 
been submitted under Hodge and the appellant's claim were to 
be re-opened, there simply is no way as a matter of law that 
he could prevail," because he has not submitted a well 
grounded claim.  Winters v. West, 12 Vet. App. 203, 208 
(1998).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Because it is not well-grounded, the veteran's claim for 
service connection for a psychiatric disorder is denied. 



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

